Judgment of the court of appeals reversed and that of common pleas court affirmed on authority of Stembel et al. v. Martin et al., 50 Ohio St., 495, and Lyon et al. v. French et al., 70 Ohio St., 466, affirming Lyon et al. v. Lyon et al., 24 C. C.,498.
It is, therefore, considered and adjudged by this court that the judgment of the court of appeals be, and the same hereby is, reversed, and this court coming now to render the judgment that the court of appeals should have rendered, it is ordered, adjudged and decreed that the judgment of the common pleas court be, and the same hereby is, affirmed. — Reporter.
Donahue, Newman, Jones and Matthias, JJ., concur. Johnson and Wanamaker, JJ., dissent.